


115 HR 1458 IH: RAISE IT Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1458
IN THE HOUSE OF REPRESENTATIVES

March 9, 2017
Mr. Blumenauer (for himself, Mr. Pocan, Mrs. Napolitano, Mr. Ellison, Mr. Huffman, Mr. Cartwright, Mr. Larsen of Washington, Mr. Capuano, Ms. Clark of Massachusetts, Mr. Deutch, Mr. Beyer, Mr. Moulton, Mr. Sires, Ms. Schakowsky, Mr. Lowenthal, Mr. Brendan F. Boyle of Pennsylvania, Mr. Hastings, Mr. Cohen, Mr. Grijalva, Mr. Welch, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to increase the excise tax on gasoline, diesel, and kerosene fuels.

 
1.Short titleThis Act may be cited as the Raise And Index to Sustainably and Efficiently Invest in Transportation Act of 2017 or the RAISE IT Act. 2.Findings; sense of Congress (a)FindingsThe Congress finds the following: 
(1)Since the passage of SAFETEA–LU, Congress has transferred over $140 billion from the General Fund to the Highway Trust Fund, in order to maintain solvency. (2)The Congressional Budget Office estimates after the end of Fiscal year 2021, annual General Fund transfers of over $20 billion will be necessary in order to maintain current Highway Trust Fund spending levels. 
(3)The American Society for Civil Engineers estimates that in order to meet our economic and transportation needs, the United States should invest an additional $1.1 trillion in our surface transportation system by 2025. (4)The National Commission on Fiscal Reform and Responsibility report, often referred to as the Simpson-Bowles plan, includes a recommendation to raise the gas tax by fifteen cents. 
(5)The National Surface Transportation Infrastructure Financing Commission recommended, in their 2009 report, that Congress take action to prevent the Highway Trust Fund from becoming insolvent, and to avoid any reductions in infrastructure spending. The Commission also noted that a Federal funding system based on a vehicle miles traveled system, is the consensus choice for the future. (6)Nine different states raised gas taxes to generate transportation revenue in 2015 and 2016.  
(b)Sense of Congress regarding replacement of gas taxIt is the sense of Congress that by 2027 the gas tax should be repealed and replaced with a more sustainable, stable funding source. 3.Tax on motor fuels (a)Gasoline other than aviation gasolineSection 4081(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(i)in the case of gasoline other than aviation gasoline— (I)for tax imposed before 2018, 18.3 cents per gallon, 
(II)for tax imposed during 2018, 26.3 cents per gallon, (III)for tax imposed during 2019, 30.3 cents per gallon, and 
(IV)for tax imposed after 2019 and before 2030, 33.3 cents per gallon,. (b)Diesel fuel or keroseneSection 4081(a)(2)(A)(iii) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(iii)in the case of diesel fuel or kerosene— (I)for tax imposed before 2018, 24.3 cents per gallon, 
(II)for tax imposed during 2018, 32.3 cents per gallon, (III)for tax imposed during 2019, 36.3 cents per gallon, and 
(IV)for tax imposed after 2019 and before 2029, 39.3 cents per gallon,. (c)Increase for inflationParagraph (2) of section 4081(a) of such Code is amended by adding at the end the following: 
 
(E)Adjustment for inflationIn the case of any calendar year beginning after 2019, the rates of tax contained in clauses (i)(IV) and (iii)(IV) of subparagraph (A) shall each be increased by an amount equal to— (i)such rate, multiplied by 
(ii)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents.. (d)Diesel-Water fuel emulsionSection 4081(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking 19.7 cents for 24.3 cents and inserting a rate equal to 71 percent of the rate in effect under subparagraph (A) (without regard to this subparagraph). 
(e)TerminationSection 4081(d)(1) of the Internal Revenue Code of 1986 is amended by striking September 30, 2022 and inserting December 31, 2028. (f)Allocation in accounts in highway trust fund (1)In generalSection 9503(e)(2)(A) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(A)except as otherwise provided in this sentence— (i)2.86 cents per gallon with respect to taxes imposed during calendar year 2017, 
(ii)3.86 cents per gallon with respect to taxes imposed during calendar year 2018, (iii)4.86 cents per gallon with respect to taxes imposed during calendar year 2019, and 
(iv)5.86 cents per gallon with respect to taxes imposed after calendar year 2019,. (2)Adjustment for inflationSection 9503(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(6)Adjustment for inflationIn the case of any calendar year beginning after 2019, the rate of tax contained in paragraph (2)(A)(iv) shall be increased by an amount equal to— (A)such rate, multiplied by 
(B)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents.. (g)Effective dateThe amendments made by this section shall apply to fuels or liquids removed, entered, or sold after December 31, 2017. 
4.Floor stocks tax 
(a)Imposition of taxIn the case of any taxable liquid which is held on the floor stocks tax date by any person, there is hereby imposed a floor stocks tax equal to the excess of the tax which would be imposed on such liquid under section 4041 or 4081 of the Internal Revenue Code of 1986 had the taxable event occurred on the floor stocks tax date over the tax paid under any such section on such liquid. (b)Liability for tax and method of payment (1)Liability for taxA person holding a liquid on the floor stocks tax date to which the tax imposed by subsection (a) applies shall be liable for such tax. 
(2)Method of paymentThe tax imposed by subsection (a) shall be paid in such manner as the Secretary shall prescribe. (3)Time of paymentThe tax imposed by subsection (a) shall be paid on or before the date which is 6 months after the floor stocks tax date. 
(c)DefinitionsFor purposes of this section— (1)Held by a personA liquid shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made). 
(2)Taxable liquidThe term taxable liquid means diesel fuel and kerosene (other than aviation-grade kerosene). (3)Floor stocks dateThe term floor stocks tax date means any January 1 of any calendar year beginning after the date of the enactment of this Act on which a rate of tax under section 4041 or 4081 of such Code increases pursuant to an amendment made by section 2. 
(4)SecretaryThe term Secretary means the Secretary of the Treasury. (d)Exception for exempt usesThe tax imposed by subsection (a) shall not apply to taxable liquid held by any person exclusively for any use to the extent a credit or refund of the tax imposed by a section of such Code is allowable for such use. 
(e)Exception for fuel held in vehicle tankNo tax shall be imposed by subsection (a) on taxable liquid held in the tank of a motor vehicle or motorboat. (f)Exception for certain amounts of fuel (1)In generalNo tax shall be imposed by subsection (A) on any liquid held on the floor stocks tax date by any person if the aggregate amount of liquid held by such person on such date does not exceed 2,000 gallons. The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this paragraph. 
(2)Exempt fuelFor purposes of paragraph (1), there shall not be taken into account fuel held by any person which is exempt from the tax imposed by subsection (a) by reason of subsection (d) or (e). (3)Controlled groupsFor purposes of this section— 
(A)Corporations 
(i)In generalAll persons treated as a controlled group shall be treated as 1 person. (ii)Controlled groupThe term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in such subsection. 
(B)Nonincorporated persons under common controlUnder regulations prescribed by the Secretary, principles similar to the principles of clause (i) shall apply to a group of persons under common control where one or more of such persons is not a corporation. (g)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by chapter 31 or 32 of such Code shall, insofar as applicable and not inconsistent with the provisions of this section, apply with respect to the floor stock taxes imposed by subsection (a) to the same extent as if such taxes were imposed by such chapter. 

